IN THE UNITED STATES COURT OF APPEALS
               FOR THE FIFTH CIRCUIT United States Court of Appeals
                                              Fifth Circuit

                                                             FILED
                                                            March 10, 2008
                            No. 07-20126
                                                      Charles R. Fulbruge III
                                                              Clerk




In the Matter of:
SHEILA THURLOW,

                                     Debtor.



SHEILA THURLOW,

                                     Appellant,
v.

THOMAS N. THURLOW,

                                     Appellee.




             Appeal from the United States District Court
                  for the Southern District of Texas
                           No. 4:06-CV-2285
                                       No. 07-20126

Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*


       In this bankruptcy proceeding, debtor Sheila Thurlow’s husband, Thomas
Thurlow, moved to have the automatic stay lifted so that their pending divorce
case could proceed. The bankruptcy court granted the motion. Sheila appealed
to the district court, which dismissed her appeal.
       We have reviewed the briefs, pertinent portions of the record, and the ap-
plicable law. There is no reversible error in the orders of the bankruptcy and
district courts. The judgment of dismissal is AFFIRMED.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.

                                              2